Citation Nr: 0806822	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, claimed as 
residuals of a head injury. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1987 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  



FINDING OF FACT

The preponderance of the evidence is against a finding that 
current headaches, claimed as residuals of a head injury, are 
related to service.  


CONCLUSION OF LAW

Headaches, claimed as residuals of a head injury, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim. In May 2006, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records show several instances of injury to 
the head and complaints of headaches.  In June 1988, he was 
struck in the face by a fellow service member which resulted 
in complaints of dull throbbing pain to the left side of his 
face.  The assessment was a normal examination.  Then in 
December 1988, the veteran struck his head on a hatch 
resulting in him losing consciousness for 2 seconds and 
seeing black for 5 seconds.  He also had a 1.5 inch 
laceration on the top of his head and reported having 
headaches.  Subsequently in July 1989, the veteran was 
involved in a motor vehicle accident and he complained of 
headaches.  There are no other records related to a head 
injury or headaches.  The examination at service discharge 
showed a normal neurological evaluation and on the Report of 
Medical History, the veteran denied having/having had 
frequent of severe headaches.  

VA afforded the veteran an examination in June 2005 which was 
completed in conjunction with review of the claims folder.  
The examiner noted an impression of headaches.  The examiner 
opined that because there were no records available after 
1988 regarding the veteran's headaches, he could not 
attribute the veteran's current headaches to service without 
speculation.  

Based on the evidence, the Board finds that the veteran's 
current headaches are not related to service.  Although the 
veteran complained of headaches on several occasions during 
service and he was shown to have had head injuries, any 
disability in service appears to have been acute and 
transitory, and resolved without residuals.  Indeed, aside 
from the specific instances of injury noted above, service 
medical records are negative for complaints of headaches.  
Furthermore, the examination report at service discharge was 
negative for any such complaints, and the veteran, himself, 
denied having headaches at service discharge.  The first 
post-service indication of headaches in the record was the 
June 2005 examination report, which is 15 years after service 
discharge.  The lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim.  Additionally, there is no competent 
medical nexus opinion linking current disability to service.  
On the contrary, the June 2005 examiner specifically found 
that it would be speculative to attribute the veteran's 
current headaches to service.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for headaches, claimed as residuals of a 
head injury, is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


